                                                                                    ..
                                                                                     ,   - . ---- - -.   .   __
                                                                                                             ,       "·-~ ·~   -   --   .   '
                                                                                 OSDC SDN\'
                                                                                 DOCUMENT                                                   I
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC#:         1
SOUTHERN DISTRICT OF NEW YORK                                                                               j_
                                                                                 DATEF-IL-E-D:---=5:-+j-+-/l___
----------------------------------------------------------------------X     I.
                                                                            ~    -·-
                                                                                                                 1
HESHAM AW AD, SHERIN AW AD, AHMED AW AD, JEHAN
AW AD, NAB IL EL SHAIKH, ASHA EL
SHAIKH, YUSUF ELSHAIKH, OMAR ELSHAIKH
and MOHAMED OMAR,                                                         Case No: 18-cv-10810 (NRB)

                                            Plaintiff,
                                                                          STIPULATION AND ORDER
                 - against -

SHARIF OMAR and SAMI OMAR,

                                            Defendants.
-------------------------------------------------------------------X
        WHEREAS, on November 19, 2018, plaintiffs commenced this action by the filing of a

Complaint against defendants Sharif Omar ("Sharif') and Sarni Omar [ECF No. l];

        WHEREAS, on February 20, 2019, Sharif filed a letter requesting a pre-motion conference in

connection with his anticipated motion to dismiss the Complaint [ECF No. 19];

        WHEREAS, on February 25, 2019, plaintiffs opposed Sharifs letter request [ECF No. 21) and

filed a First Amended Complaint against Sharif and Sarni Omar [ECF No. 20];

        WHEREAS, on March 11, 2019, Sharif filed a second letter requesting a pre-motion

conference in connection with his anticipated motion to dismiss the First Amended Complaint [ECF
                                                                                                     I
No. 23];

        WHEREAS, on April 17, 2019 the Court held a telephonic conference at which time the Court,

inter alia, granted counsel for Sharif's request to file a motion to dismiss the First Amended

Complaint, and directed counsel for the parties to file a briefing schedule for such motion.

        NOW, THEREFO~, IT IS HEREBY STIPULATED AND AGREED, by and between

plaintiffs and Sharif, by and through their undersigned counsel, as follows:

        I) The recitals set forth above are incorporated by reference and made a part hereof;

        2) Sharif's motion to dismiss, together with all supporting papers, shall be filed on or before
             June 24, 2019;

          3) Plaintiff's opposition to Sharifs motion, if any, shall be filed on or before July 24, 2019;

             and

          4) Sharif's reply in further support of his motion, if any, shall be filed on or before August 23,

             2019.

 Dated: New York, New York                             Dated: Uniondale, New York
        May 8, 2019                                           May j_, 2019

 BELKIN                                                            AN BALL EDERER MILLER
 GOLDM                                                              SHARFSTEIN, LLP

 By: - - - P . ~ : + - - - - - , - - - - -             By:
      Jay B. o o on, Esq.:                                   Philip J. Campisi, Esq.
      270 Ma: i n Avenue                                     120 I RXR Plaza
      New York, New York 10016                               Uniondale, New York 11556
     Attorney for Plaintiff                                  Attorneys for Defendant Sharif Omar




SO ORDERED:




Naomi Reice     BuchW;.
1998322




JSOLOMON/13120 0003/2586547
